Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3,5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Support for the limitations “the amount of SiO2 is greater than the amount of each of P2O5, B2O3, Al2O3, ZrO2, the fluorine (F) compound, and the group I-based oxide, and wherein within the above range, the amount of Al2O3  is greater than the amount of each of B2O3, ZrO2, the fluorine (F) compound, and the group i-based oxide” cannot be found in the disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3,5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amount of P2O5 cannot be as high as 30 wt% because the SiO2 would have to be greater than 30 wt% which would make the total of all the other components greater than 100%. For example, P2O5  30%, SiO2 >30%, B2O3 5%, Al2O3 15%, ZrO2 1% group I oxide 20% and F .1% which equals >101.1%.
The amount of Al2O3 cannot be as low as 15 wt% and be greater than the amount of group I oxide which is 20-25 wt%.
The amount of SiO2 cannot be as low as 20% and be greater than the group I oxide which is a minimum of 20%.
Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive.
Applicants argument that examples 3 and 4 (of the instant disclosure)support the claim amendment of “the amount of SiO2 is greater than the amount of each of P2O5, B2O3, Al2O3, ZrO2, the fluorine (F) compound, and the group I-based oxide, and wherein within the above range, the amount of Al2O3  is greater than the amount of each of B2O3, ZrO2, the fluorine (F) compound, and the group i-based oxide” as one of ordinary skill would recognize the superiority of these examples with respect to the softening point and thermal expansion however applicants fail to give any reason why these examples are superior over the other examples. Furthermore, both examples 3 and 4 fall outside the scope of the claims as the total of the group I oxide in both examples is less than 20%. It should also be noted the amount of SiO2 is inherently greater than the amount of B2O3, ZrO2 and the fluorine compound with the claimed ranges. The amount of Al2O3 is inherently greater than ZrO2 and the fluorine compound with the claimed ranges. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368. The examiner can normally be reached 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
09/30/2022